 


110 HRES 985 IH: Expressing support for the designation of March 7 as National Information and Referral Services Day.
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 985 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Terry submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing support for the designation of March 7 as National Information and Referral Services Day. 
 
 
Whereas information and referral (I&R) services link the consumer with a need or problem with the most appropriate service that can address that need or solve that problem; 
Whereas quality I&R services are the keystone point of entry to the entire human services structure delivery system; 
Whereas I&R services have been recognized in Federal legislation for 35 years since the 1973 reauthorization of the Older Americans Act of 1965 and subsequently included the establishment of the national Eldercare Locator and the development of the Aging and Disability Resource Center; 
Whereas the United States is currently served by information and referral through 2–1–1 programs, aging I&R services, Aging and Disability Resource Centers, child care resource and referral services, military family center, and other specialty I&R services; 
Whereas informed individuals who understand the variety of services available are better equipped to make decisions; 
Whereas in 1997, the National 2–1–1 Initiative was established with the United Way of Metropolitan Atlanta, creating the first 24-hour telephone information and referral service using the easy-to-remember 2–1–1 dialing code for access; 
Whereas in 2000, the Federal Communications Commission reserved the 2–1–1 dialing code for community information and referral services, intended as an easy-to-remember and universally recognizable number that would act as a vital connection between individuals and families in need and appropriate community-based organizations and government agencies, including in times of disaster; 
Whereas the Alliance of Information and Referral Systems has been providing professional standards and credentialing programs for those operating I&R services; and 
Whereas expanding access to information about and referrals to services provides individuals with lower-cost and safer options for managing their needs, and is likely to reduce confusion, frustration, and inaccessibility to services: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for the designation of a National Information and Referral Services Day to raise public awareness about the existence and importance of information and referral services available to all Americans and to more effectively target these services to reach those most in need; 
(2)supports activities in communities across the Nation involving schools, nonprofit organizations, businesses, and other entities to ensure information and referral services are part of everyday life, including emergency preparedness; and 
(3)reaffirms the importance of clear and consistent professional standards to govern every aspect of quality information and referral services. 
 
